Appeal from a judgment of the Albany County Court, rendered May 2, 1974, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree in violation' of subdivision 1 of section 220.39 of the Penal Law and sentencing him to an indeterminate term of imprisonment with a minimum of five years and a maximum of life. On this appeal, defendant challenges his conviction and sentence on numerous grounds, all of which are without merit. Initially, we reject his constitutional attacks upon section 70.00 of the Penal Law and CPL 220.10 (subd 6, par [a]) on the authority of People v Venable (46 AD2d 73). Also, there was no showing that the prosecution aided police informant Jerome Powell in his leaving this jurisdiction, and, furthermore, the prosecution had no duty to produce him at trial (People v Fowler, 46 AD2d 838). As to defendant’s remaining contentions, nothing in the prosecutor’s summation warrants a reversal of this conviction, and there is nothing inconsistent in the jury’s verdicts of guilty and not guilty to the two charges of criminal sale against defendant because the record reveals significant differences in the proof offered on each charge. Judgment affirmed. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.